DETAILED ACTION
Response to Amendment
Applicant's amendment filed September 27th, 2021 has not been entered.
Applicant’s amendment does not qualify for after final procedures as it (a) comprises multiple Section 112, 1st and 2nd paragraph issues and (b) incorporates subject matter never previously considered (combining the subject matter of claims 2-3, 7, and newly added subject matter).
Furthermore, Applicant’s submission was made on the date of abandonment without a concurrent RCE filing (at least at the time of posting this Office action) and is now technically abandoned causing all of their arguments/amendments to be moot.

Response to Arguments
Applicant's arguments filed September 27th, 2021 have been fully considered but they are moot for the reason as set forth above. However, if Applicant is interested in furthering prosecution, which would necessitate the filing of a petition to revive, the Examiner has addressed some of the issues brought about by the latest attempt at an allowable claim.

Regarding solely the Section 112 issues, the claim is indefinite and potentially introduces new matter as it is never clear how many pluralities of support capsules are being claimed since they are established multiple times (lines 3 & 10).
Furthermore, as related to lines 10-11, it is unclear what form the outer layer and the interior is related to (the support capsule layer {not taught, new matter} or each support capsule of the plurality {also within dependent claim 5, creating 112, 4th paragraph issues too}).
It is unclear if there is a separate middle layer for the support capsules to be attached thereto (not taught, new matter) or if it is formed from the support capsules themselves as indicated by the 
Furthermore, Applicant argues that the prior art does not teach that “the plurality of support capsules are interconnected and attached to the first layer, middle layer, and second layer”. However, that is not even claimed. What is claimed is that the plurality of support capsules are interconnected and attached to either (sic?) the first layer, the middle layer, and the second layer”.
Regarding the prior art, it is unclear how the claims traverse the prior art as it is completely unclear what is being claimed.

In conclusion, the claims are a mess (yet again) and whatever subject matter is present is not clearly claimed or clearly supported by the specification. Applicant seems intent on filing slapdash submissions (replete with misspellings and grammatical errors) that waste the Examiner’s time and do not seem to be valid attempts to further prosecution, but rather frantic grasps in the dark for any allowable subject matter based on random groupings of terms in the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 28th, 2021